Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Status of Claims
Claims 31-33, 35-43, 45-52, 54-58 are pending. 
Claims 31, 41, 50 are pending.
Claims 31-33, 35-43, 45-52, 54-58 are rejected.

Response to Arguments
Applicant argues that the office action fails to teach or suggest “determination of a channel bandwidth parameter for a channel allocation, the channel bandwidth parameter to indicate a frequency range as one or multiple 2.16 Gigahertz (GHz) channels. 
Furthermore, applicant argues that the office action fails to teach or suggest generation of a frame comprising an extended schedule element for the channel allocation, the extended schedule element comprising a channel allocation field comprising a bandwidth field to indicate the channel bandwidth parameter as one or multiple 2.16 GHz channels.
Examiner respectfully disagree by replying as follow: looking at applicant specification [0083] the determination of channel bandwidth parameter is done base on reception of beacon frame.
Based on this Sudak in [0170] a plurality of frame being communicated between two stations during which a time allocation scheme i.e. parameter including teeth .i.e. 
	Furthermore the limitations “generation of a frame comprising an extended schedule element for the channel allocation, the extended schedule element comprising a channel allocation field comprising a bandwidth field to indicate the channel bandwidth parameter as one or multiple 2.16 GHz channels”, is being described in applicant specification filed in fig. 6a and its accompanying paragraphs.
Sudak shows a similar figure i.e. fig. 3 which shows a frame 306, having extended scheduled element 304. The extended scheduled element having multiple field having duration i.e. channel allocation field made of Txop i.e. available bandwidth. Based on this Sudak teaches generation of a frame comprising an extended schedule element for the channel allocation, the extended schedule element comprising a channel allocation field comprising a bandwidth field to indicate the channel bandwidth parameter as one or multiple 2.16 GHz channels.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an 


Claim(s) 31-33,36,38,39-43,46,48,49,50,51,52,55,57,58  is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Sudak et al. (US-PG-PUB 2013/0272272 A1) hereinafter Sudak

Claim 31, 41, 50 of the application is directed to a method and apparatus to allocate frequency resources using extended schedule element in a 802.11ad. The system shown in Fig. 12

    PNG
    media_image1.png
    1018
    915
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1018
    915
    media_image2.png
    Greyscale



As to claim 31. Sudak teaches an apparatus (Sudak fig. 1, 130 a wireless communication device), comprising:
an interface (Sudak fig. 1, 133 an antenna which is an interface); and
circuitry coupled with the interface (Sudak fig. 1 and [0047] circuitry, cpu and DSP and [0051] network interface card), the circuitry operable to execute one or more 
instructions that when executed cause the circuitry (Sudak fig. 1 and [0047] circuitry, cpu and DSP, processor and controller), to:
 (Sudak [0054] communication devices configured to communicate over DMG band which is defined as 2.16Ghz and [0060] scheduling of resource and fig 3 and .4 [0172] and [0176] time allocation and teeth which is a lice during which communication can take place), the channel bandwidth parameter to indicate a frequency range (Sudak  [0060] [0068] different tooth being allocated to different stations  and tooth made of multiple slice and slice based on bandwidth parameter fig. 4, 406 and  [0178] slice allocation see also [0172] fig.3 312  and  [0054] communication devices configured to communicate over DMG band which is defined as 2.16Ghz and [0060] scheduling of resource and [0054]; as explained in the arguments section, this feature is part of the WIGIG standard ); as one or multiple 2.16 Gigahertz (GHz) channel (Sudak [0017] 802.11ad whose standard or basic  bandwidth is defined 2.16 and the limitation/interpretation of one 2.16 is being used)
generate a frame(Sudak fig.3 element 304 and [0170] a frame being communicated within a slice of a tooth), comprising an extended schedule element for the channel allocation(Sudak fig. 3 element 302 [0172] slice being allocated for different services [0060]-[0067] schedule allocation comprising bandwidth allocation duration of slice etc.), the extended schedule element comprising a channel allocation field comprising a bandwidth field to  indicate the channel bandwidth as one or multiple of the 2.16 GHz channel bandwidths(Sudak  [0066] parameter or attribute i.e. field defining spacing between teeth, duration of teeth, duration of the slices and [0067] a bandwidth parameter and [0068]  duration of slice based on bandwidth parameter );  and
 (Sudak [0070] [0070] [0071] resource allocation being used for communication).
	
As to claim 32.    Sudak teaches all the limitations of claim 31,
Sudak teaches wherein the frame is one of a directional multi-gigabit (DMG) beacon frame or an Announce frame (Sudak [0054] communication taking place over DMG band and fig.3 [0008] frame being exchanged during slice).

As to claim 33.    Sudak, teaches all the limitations of claim 31,
Sudak teaches the circuitry to determine the channel allocation for a contention based access period (CBAP) or a service period (SP) (Sudak [0141] CBAP being allocated and a service period for communication), wherein the channel allocation enables one or more stations (STAs) to communicate during the CBAP or the SP using the channel allocation (Sudak [0142] communication taking place during CBAP using tooth which is slice or bandwidth which has been allocated).

As to claim 36.    Sudak teaches all the limitations of claim 31,
Sudak teaches  wherein the extended schedule element comprising a plurality of channel allocation fields, each of the plurality of channel allocation fields(Sudak fig. 2 a time allocation scheme having multiple teeth which are slice),  comprising one of a plurality of  bandwidth fields(Sudak fig.2 [0072] time allocation scheme having multiple teeth which are slices and [0075] teeth or slice separated by time period), each of the plurality of channel bandwidth fields indicating a determined channel bandwidth (Sudak fig.2 [0072] time allocation scheme having multiple teeth which are slices and [0075] teeth or slice separated by time period).

As to claim 38.     Sudak, teaches all the limitations of claim 31,
Sudak teaches wherein the channel allocation enables one or more stations to communicate data during a time interval using the channel allocation (Sudak [0112] communication taking place between two stations using DMG band which is 2.16 GHZ see also [0170]).

As to claim 39.    Sudak teaches all the limitations of claim 31,
Sudak teaches comprising:
a transceiver (Sudak fig.1, 134 radio); and
one or more antennas coupled with the transceiver (Sudak fig. 1 antenna couple to wireless communication unit and [0051] antenna radio having transceiver which is used by antennas).

As to claim 40. Sudak teaches all the limitations of claim 39,
Sudak teaches the circuitry to cause transmission of the frame via the transceiver and the one or more antennas, the frame comprising one of a directional multi-gigabit (DMG) beacon frame or an Announce frame Sudak [0054] communication taking place over DMG band and fig.3 [0008] frame being exchanged during slice).

As to claim 41.  Sudak teaches a non-transitory computer-readable storage medium (Sudak fig. 1 and [0047] circuitry, cpu and DSP and [0051] network interface card), comprising a plurality of instructions (Sudak fig. 1 and [0047] circuitry, cpu and DSP, processor and controller), that when executed, enable processing circuitry to:
determine a channel bandwidth parameter for a channel allocation(Sudak [0054] communication devices configured to communicate over DMG band which is defined as 2.16Ghz and [0060] scheduling of resource and fig 3 and .4 [0172] and [0176] time allocation and teeth which is a lice during which communication can take place ), the channel bandwidth parameter to indicate  a frequency range(Sudak  [0060] [0068] different tooth being allocated to different stations  and tooth made of multiple slice and slice based on bandwidth parameter fig. 4, 406 and  [0178] slice allocation see also [0172] fig.3 312  and  [0054] communication devices configured to communicate over DMG band which is defined as 2.16Ghz and [0060] scheduling of resource and [0054]; as explained in the arguments section, this feature is part of the WIGIG standard); as one or multiple 2.16 Gigahertz (GHz) channel (Sudak [0017] 802.11ad whose standard or basic  bandwidth is defined 2.16 and the limitation/interpretation of one 2.16is being used)
generate a frame(Sudak fig.3 element 304 and [0170] a frame being communicated within a slice of a tooth), comprising an extended schedule element for the channel allocation(Sudak fig. 3 element 302 [0172] slice being allocated for different services [0060]-[0067] schedule allocation comprising bandwidth allocation duration of slice etc.), the extended schedule element comprising a channel allocation field comprising a bandwidth field to  indicate the channel bandwidth as one or multiple of (Sudak  [0066] parameter or attribute i.e. field defining spacing between teeth, duration of teeth, duration of the slices and [0067] a bandwidth parameter and [0068]  duration of slice based on bandwidth parameter );  and
cause transmission of the frame (Sudak [0070] [0070] [0071] resource allocation being used for communication).

As to claim 42.   Sudak, teaches all the limitations of claim 42,
Sudak teaches wherein the frame is one of a directional multi-gigabit (DMG) beacon frame or an Announce frame (Sudak [0054] communication taking place over DMG band and fig.3 [0008] frame being exchanged during slice).

As to claim 43.     Sudak, teaches all the limitations of claim 41,
Sudak teaches  comprising a plurality of instructions, that when executed, enable processing circuitry to determine the channel allocation for a contention based access period (CBAP) or a service period (SP) ( Sudak [0037] a CBAP during which STA are allowed to communicate), wherein the channel allocation enables one or more stations (STAs) to communicate during the CBAP or the SP using the channel allocation (Sudak [0142] communication taking place during  CBAP using tooth which is slice or bandwidth which has been allocated).

As to claim 46.   Sudak teaches all the limitations of claim 41,
Sudak teaches  wherein the extended schedule element comprising a plurality of channel allocation fields(Sudak fig. 2 a time allocation scheme having multiple teeth which are slice), each of the plurality of channel allocation fields comprising one of a plurality of channel bandwidth fields(Sudak fig.2 [0072] time allocation scheme having multiple teeth which are slices and [0075] teeth or slice separated by time period), each of the plurality of bandwidth fields indicating a determined channel bandwidth parameter  for an associated channel allocation(Sudak fig.2 [0072] time allocation scheme having multiple teeth which are slices and [0075] teeth or slice separated by time period).

As to claim 48.   Sudak teaches all the limitations of claim 41,
   wherein the channel allocation enables one or more stations to communicate data during a time interval using the channel allocation (Sudak [0112] communication taking place between two stations using DMG band which is 2.16 Ghz see also [0170]).

As to claim 49.   Sudak, teaches all the limitations of claim 41,
Sudak teaches comprising a plurality of instructions, that when executed, enable processing circuitry(Sudak fig. 1 and [0047] circuitry, cpu and DSP,  processor and controller ), to cause transmission of the frame via a transceiver coupled with one or more antennas(Sudak fig. 1 antenna couple to wireless communication unit and [0051] antenna radio having transceiver which is used by antennas), the frame comprising one of a directional multi-gigabit (DMG) beacon frame or an Announce frame(Sudak [0054] communication taking place over DMG band and fig.3 [0008] frame being exchanged during slice).

As to claim 50.   Sudak teaches an apparatus (Sudak fig. 1, 130 a wireless communication device) and, comprising: an interface (Sudak fig. 1, 133 an antenna which is an interface); and
circuitry coupled with the interface (Sudak fig. 1 and [0047] circuitry, cpu and DSP and [0051] network interface card), the circuitry operable to execute one or more instructions that when executed cause the circuitry to (Sudak fig. 1 and [0047] circuitry, cpu and DSP, processor and controller),
 comprising:
determining a channel bandwidth parameter for a channel allocation (Sudak [0054] communication devices configured to communicate over DMG band which is defined as 2.16Ghz and [0060] scheduling of resource and fig 3 and .4 [0172] and [0176] time allocation and teeth which is a lice during which communication can take place), the channel bandwidth parameter to indicate a frequency range(Sudak  [0060]- [0068] different tooth being allocated to different stations  and tooth made of multiple slice and slice based on bandwidth parameter fig. 4, 406 and  [0178] slice allocation see also [0172] fig.3 312  and  [0054] communication devices configured to communicate over DMG band which is defined as 2.16Ghz and [0060] scheduling of resource and [0054]; as explained in the arguments section, this feature is part of the WIGIG standard); as one or multiple 2.16 Gigahertz (GHz) channel(Sudak [0017] 802.11ad whose standard or basic  bandwidth is defined 2.16 and the limitation/interpretation of one 2.16is being used)

(Sudak fig.3 element 304 and [0170] a frame being communicated within a slice of a tooth), comprising an extended schedule element for the channel allocation(Sudak fig. 3 element 302 [0172] slice being allocated for different services [0060]-[0067] schedule allocation comprising bandwidth allocation duration of slice etc.), the extended schedule element comprising a channel allocation field comprising a bandwidth field to  indicate the channel bandwidth as one or multiple of the 2.16 GHz channel bandwidths(Sudak  [0066] parameter or attribute i.e. field defining spacing between teeth, duration of teeth, duration of the slices and [0067] a bandwidth parameter and [0068]  duration of slice based on bandwidth parameter );  and
cause transmission of the frame (Sudak [0070] [0070] [0071] resource allocation being used for communication).

As to claim 51.   Sudak teaches all the limitations of claim 50,
Sudak teaches wherein the frame is one of a directional multi-gigabit (DMG) beacon frame or an Announce frame (Sudak [0054] communication taking place over DMG band and fig.3 [0008] frame being exchanged during slice).

As to claim 52.    Sudak teaches all the limitations of claim 50,
Sudak teaches   comprising determining the channel allocation for a contention based access period (CBAP) or a service period (SP) (Sudak [0141] CBAP being allocated and a service period for communication), wherein the channel allocation enables one or more stations (STAs) to communicate during the CBAP or the SP using (Sudak [0142] communication taking place during CBAP using
tooth which is bandwidth or slice and [0140] communication between source and destination station).

As to claim 55.    Sudak teaches all the limitations of claim 50,
Sudak teaches   wherein the extended schedule element comprising a plurality of channel allocation fields(Sudak fig. 2 a time allocation scheme having multiple teeth which are slice), each of the plurality of channel allocation fields comprising one of a plurality of bandwidth fields(Sudak fig.2 [0072] time allocation scheme having multiple teeth which are slices and [0075] teeth or slice separated by time period), each of the plurality of bandwidth fields indicating channel bandwidth  for an associated channel allocation (Sudak fig.2 [0072] time allocation scheme having multiple teeth which are slices and [0075] teeth or slice separated by time period).

As to claim 57.   Sudak teaches all the limitations of claim 50,
Sudak teaches   wherein the channel allocation enables one or more stations to communicate data during a time interval using the channel allocation (Sudak [0112] communication taking place between two stations using DMG band which is 2.16 Ghz see also [0170]).

As to claim 58.   Sudak teaches all the limitations of claim 50,
 (Sudak fig. 1 antenna couple to wireless communication unit and [0051] antenna radio having transceiver which is used by antennas),, the frame comprising one of a directional multi-gigabit (DMG) beacon frame or an Announce frame (Sudak [0054] communication taking place over DMG band and fig.3 [0008] frame being exchanged during slice).

7.	Claims 35, 45, 54 are rejected under pre-AIA  35 U.S.C. 103(a) over Sudak et al. (US-PG-PUB 2013/02772272 A1) hereinafter Sudak and in view of Freda et al. (US-PG-PUB 2012/0120892 A1) hereinafter Freda.

As to claim 35. Sudak, teaches all the limitations of the parent claim 31,
	Sudak teaches wherein the channel allocation is for a contention based access period (CBAP) and enables one or more stations (STAs) to communicate during the CBAP using the channel bandwidth allocation (Sudak [0142] communication taking place during  CBAP using tooth which is slice or bandwidth which has been allocated)
Sudak, does not teach the circuitry to determine a second channel bandwidth parameter for a second channel allocation, and the extended schedule element comprising a second channel allocation field comprising a second bandwidth field indicating the second channel bandwidth, and the second channel allocation is for a service period (SP) and enables one or more stations (STAs) to communicate during the SP using the second channel bandwidth allocation.
(Freda fig. 3 an extended schedule element having multiple bandwidth parameter) and the extended schedule element comprising a second channel allocation field comprising a second bandwidth field indicating the second channel bandwidth (Freda fig. 3 an extended schedule element having multiple bandwidth),
and the second channel allocation is for a service period (SP) and enables one or more stations (STAs) to communicate during the SP using the second channel bandwidth allocation. (Freda Fig.13 and [0147] a contention period during which traffic is being exchanged using two different bandwidth).
Therefore it would have been obvious to a person of ordinary skills before the time of the invention to combine the teaching of Freda and the teaching of Sudak to use frame and beacon to provide bandwidth allocation. Because Freda teaches a direct link allowing efficient use of the medium because the traffic is not routed via the AP thus providing shortening the routing time and reducing the amount of traffic going through the AP (Freda [0004]).

As to claim 45. Sudak teaches all the limitations of the parent claim 41,
Sudak teaches wherein the channel allocation is for a contention based access period (CBAP) and enables one or more stations (STAs) to communicate during the CBAP using the channel bandwidth allocation (Sudak [0142] communication taking place during  CBAP using tooth which is slice or bandwidth which has been allocated)

However Freda from a similar field of endeavor teaches teach the circuitry to determine a second channel bandwidth parameter for a second channel allocation (Freda fig. 3 an extended schedule element having multiple bandwidth) and the extended schedule element comprising a second channel allocation field comprising a second bandwidth field indicating the second channel bandwidth parameter (Freda fig. 3 an extended schedule element having multiple bandwidth)
and the second channel allocation is for a service period (SP) and enables one or more stations (STAs) to communicate during the SP using the second channel bandwidth allocation. (Freda Fig.13 and [0147] a contention period during which traffic is being exchanged using two different bandwidth).
Therefore it would have been obvious to a person of ordinary skills before the time of the invention to combine the teaching of Freda and the teaching of Sudak to use frame and beacon to provide bandwidth allocation. Because Freda teaches a direct link allowing efficient use of the medium because the traffic is not routed via the AP thus providing shortening the routing time and reducing the amount of traffic going through the AP (Freda [0004]).

As to claim 54 Sudak teaches all the limitations of the parent claim 50,
Sudak teaches wherein the channel allocation is for a contention based access period (CBAP) and enables one or more stations (STAs) to communicate during the CBAP using the channel allocation (Sudak [0142] communication taking place during CBAP using tooth which is slice or bandwidth which has been allocated)
Sudak does not teach the circuitry to determine a second channel bandwidth parameter for a second channel allocation, and the extended schedule element comprising a second channel allocation field comprising a second bandwidth field indicating the second channel bandwidth parameter, and the second channel allocation is for a service period (SP) and enables one or more stations (STAs) to communicate during the SP using the second channel allocation.
However Freda from a similar field of endeavor teaches the circuitry to determine a second channel bandwidth parameter for a second channel allocation, (Freda fig. 3 an extended schedule element having multiple bandwidth) and the extended schedule element comprising a second channel allocation field comprising a second bandwidth field indicating the second channel bandwidth parameter, (Freda fig. 3 an extended schedule element having multiple bandwidth)
and the second channel allocation is for a service period (SP) and enables one or more stations (STAs) to communicate during the SP using the second channel allocation. (Freda Fig.13 and [0147] a contention period during which traffic is being exchanged using two different bandwidth).
Therefore it would have been obvious to a person of ordinary skills before the time of the invention to combine the teaching of Freda and the teaching of Sudak to use (Freda [0004]).

8.	Claims 37, 47, 56 are rejected under pre-AIA  35 U.S.C. 103(a) over Sudak et al. (US-PG-PUB 2013/02772272 A1) hereinafter Sudak, 
and in view of Seok el al. (US-PG-PUB 2014/0204821 A1) hereinafter Seok.

As to claim 37. Sudak, teaches all the limitations of the parent claim 31,
Sudak does not teach wherein the extended schedule element comprising an element identification (ID) field identifying the extended schedule element, and a length field indicating a length following the length field
However, Seok form a similar field of endeavor teaches wherein the extended schedule element comprising an element identification (ID) field identifying the extended schedule element (Seok fig 14 a length ID [0215] a scheduled service period element which is interpreted as the extended schedule element  having an id field and a length field), and a length field indicating a length following the length field (Seok see fig.14 a length field and interval and duration which are also length  [0215] a scheduled service period element which period having an id field and a length field which indicate a length).
Therefore it would have been obvious to a person of ordinary skills before the time of the invention to combine the teaching Seok and the teaching of Sudak to use  (Seok [0007]).

As to claim 47 Sudak teaches all the limitations of the parent claim 41,
Sudak, does not teach wherein the extended schedule element comprising an element identification (ID) field identifying the extended schedule element, and a length field indicating a length following the length field
However, Seok form a similar field of endeavor teaches wherein the extended schedule element comprising an element identification (ID) field identifying the extended schedule element (Seok fig 14 a length ID [0215] a scheduled service period element which is interpreted as the extended schedule element  having an id field and a length field), and a length field indicating a length following the length field (Seok see fig.14 a length field and interval and duration which are also length  [0215] a scheduled service period element which period having an id field and a length field which indicate a length).
Therefore it would have been obvious to a person of ordinary skills before the time of the invention to combine the teaching Seok and the teaching of Sudak to use frame and beacon to provide bandwidth allocation. Because Seok teaches a method of scheduling a service period thus allowing for power saving and efficient operation of the STA (Seok [0007]).

As to claim 56. Sudak teaches all the limitations of the parent claim 50,

However, Seok form a similar field of endeavor teaches wherein the extended schedule element comprising an element identification (ID) field identifying the extended
schedule element (Seok fig 14 a length ID [0215] a scheduled service period element which is interpreted as the extended schedule element having an id field and a length field), and a length field indicating a length following the length field (Seok see fig.14 a length field and interval and duration which are also length [0215] a scheduled service period element which period having an id field and a length field which indicate a length).
Therefore it would have been obvious to a person of ordinary skills before the time of the invention to combine the teaching Seok and the teaching of Sudak to use frame and beacon to provide bandwidth allocation. Because Seok teaches a method of scheduling a service period thus allowing for power saving and efficient operation of the STA (Seok [0007]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/VOSTER PREVAL/Examiner, Art Unit 2412                 

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412